BURKE, District Judge.
The plaintiffs have moved pursuant to Rule 34 of the Federal Rules of Civil Procedure 28 U.S.C.A. following section 723c, for an order requiring the defendant Manufacturers and Traders Trust Company to produce and permit the inspection of the minutes of the meetings of its Board of Directors and its executive committee for the months of July through December, 1928 together with all papers referred to therein, also all pages of said defendant’s books of account reflecting extension of credit to any of the defendants to this suit and to numerous other persons not defendants.
The plaintiff is entitled to an inspection of such minutes of the meetings of the Board of Directors and of the executive committee during the months of July through December, 1928, together with all papers therein referred to, that contain any resolution, discussion or reference to the matter of the purchase of, or to the matter of formation, participation in, or financing of a syndicate for the purchase of the Stock of Houde Engineering Corporation, or a loan to Frederick B. Cooley, or New York Car Wheel Company made on or about October 24, 1928, except such of said records as have been submitted to the Court in support of the pending motion for summary judgment. The defendant is also entitled to inspect such portions of the books of account that contain any record of or reference to the matters above referred to. The order may provide for such inspection at the offices of the bank after banking hours at a time to be agreed upon or fixed by the Court. Otherwise the motion is denied.